Opinion filed September 6, 2007 















 








 




Opinion filed September 6, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00172-CV 
                                                    __________
 
                                        SHANNON
DAY, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                         Midland
  County, Texas
 
                                                Trial
Court Cause No. CV-45,328
 

 
                                             M E M O R A N D U M   O P I N I O N
On June
7, 2007, the trial court signed the order denying Shannon Day=s pro se petition to expunge his
records.  Day filed his notice of appeal
on June 22, 2007.  Day did not file an
affidavit of inability to pay costs on appeal at that time. 




In
letters dated June 27, 2007, July 13, 2007, and August 6, 2007, the clerk of
this court notified Day that, because an affidavit in compliance with Tex. R. App. P. 20.1(c)(1) had not been
filed, Day was required to file the requisite filing fee.  In the August 6 letter, Day was directed to
file the required fee on or before August 17, 2007.  Day has responded by filing an affidavit of
inability  to pay costs.  However, the affidavit is not timely.  Day has failed to comply with both Rule
20.1(c)(1) and this court=s August 17 directive.
The
appeal is dismissed.
 
PER
CURIAM
 
September 6, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.